KOZINSKI, Circuit Judge,
with whom Judges BRUNETTI, O’SCANNLAIN, TROTT, T.G. NELSON, KLEINFELD, SILVERMAN, and GRABER, join,
dissenting:
For the third time in six months, a panel of this court has offered unsolicited advice to the other branches of government. Dissents in the two previous cases pointed out the impropriety of using a majority opinion to deliver a lecture to the political branches. See United States v. Harris, 165 F.3d 1277 (9th Cir.1999) (Kozinski, J., dissenting from the order rejecting the suggestion for rehearing en banc); United States v. Mussari, 168 F.3d 1141 (9th Cir.1999) (Kozinski, J., dissenting from the order rejecting the suggestion for rehearing en banc). Bad as the earlier cases were, the opinion here breaks dangerous new ground in two ways.
First, rather than merely giving advice to the legislative branch on how it should resolve broad questions of sentencing policy, see United States v. Harris, 154 F.3d 1082, 1085 (9th Cir.1998), or to the Executive Branch on the future use of its prose-cutorial discretion, see United States v. Mussari, 152 F.3d 1156, 1159 (9th Cir.1998), the majority here tries to buffalo the Department of Justice into changing its position in the very case now before the court. See United States v. Burdeau, 168 F.3d 352, 359 (9th Cir.1999). After determining that “defendant’s legal arguments are unavailing,” id. at 358, which ended their legitimate role in the case, the majority trots out a detailed plan of action for sparing defendant a portion of his sentence. See id. at 359. Unseemly as it is for a court to offer abstract policy recommendations, it is much worse to leverage the court’s moral authority to change a result when we are supposed to be impartial arbiters. As Judge Graber notes, we “are not asked for our personal preferences about the results of eases.” Id. at 360 (Graber, J., concurring in part and dissenting in part). Except as the law requires, a court must not take sides-or appear to take sides-among the litigants before it. Concurring and dissenting opinions, which speak only for the signatory judges, are the appropriate vehicles for airing our personal views.
Second, the majority did not merely come up with a plan of action; it also stayed the mandate 60 days to give the United States Attorney on opportunity to act on its advice. See Burdeau, 168 F.3d at 359. While staying the mandate is “entrusted to [our] sound discretion,” Bryant v. Ford Motor Co., 886 F.2d 1526, 1528 (9th Cir.1989), we abuse that discretion when we exercise it without a legitimate basis. See Calderon v. Thompson, 523 U.S. 538, —, 118 S.Ct. 1489, 1502, 140 L.Ed.2d 728 (1998). Delay of the mandate, like any other judicial act, must be supported by a legally sufficient reason. A panel may not delay the mandate for no reason (“We stay the mandate for two weeks because we feel like it”); it may not delay the mandate for a bad reason (“We don’t like the defendant and we therefore stay the mandate just to irk him”); it mat not delay the mandate for a reason unrelated to the case before it (“We stay the mandate to give the government lawyers a chance to read and absorb the tightly-packed wisdom of The Anatomy of an Execution: Fairness vs. ‘Process’, 74 N.Y.U. L. Rev. 313 (1999)”); and it may not delay the mandate to pressure the parties into accepting advice the court has no authority to give and cannot order the parties to follow.
Judge Tashima objects to the use of the en bane process to correct objectionable language, but he concedes that this is not a universal rule. Tashima concurrence at 6886 (“Subject to rare exceptions....”). Judge Tashima thus agrees that the full court can act as the “Language Police,” id. at 6887, when a panel says or does something, even in dicta, that other judges find inappropriate. Despite his sweeping language, then, Judge Tashima’s cavil is rather narrow: He does not think that this is one of those “rare exceptions.” Respectfully, we disagree. When a panel, even in dicta, breaches the wall that insulates the *1094court from the political branches, it ceases to act as a court. This implicates all of us. For example, when the Harris panel criticized congress about the severity of criminal sentences, it was widely perceived to be speaking for the court as a whole. See, e.g., Paul Elias, Circuit Judges Lash Out At Sentencing Guidelines, Recorder (San Francisco), Sept. 10, 1998, at 1 (“Criticizing Congress once again for handcuffing federal judges on sentencing, the Ninth Circuit U.S. Court of Appeals on Tuesday ‘reluctantly’ upheld what amounts to life sentences doled out to two teen-aged armed robber.”). While it is well within the common law tradition for courts to speak to other courts about the development of legal rules, it is novel and inappropriate to use the bench as a pulpit from which to deliver sermons to Congress about which laws it should pass, or to instruct the Justice Department on how to prosecute its criminal cases. These are matters entrusted by the Framers to the political branches, an we may not squander the court’s moral capital by attempting to influence political processes. Moreover, the panel majority here did not merely speak. Rather, it cast itself into the role of defense lawyer and used the court’s moral authority to hector the government into accepting a plea bargain that the actual defense lawyer had once rejected. This is action, not dicta.
By leaving this opinion on the books, we encourage future panels to meddle in the business of the political branches. This will further erode the separation of powers and undermine respect for the judiciary. See Burdeau, 168 F.3d at 360 (Graber, J., concurring in part and dissenting in part). The consequences may be serious. When we act like politicians we can expect to be treated like politicians.